PER CURIAM.
We affirm defendant’s convictions for strong-armed robbery and resisting arrest without violence. Although the trial court erred in “admitting into evidence an out-of-court statement relating accusatory information to establish the logical sequence of events,” Conley v. State, 620 So.2d 180, 183 (Fla.1993), we hold that the error was harmless beyond any reasonable doubt. A review of the record, which includes the officer’s testimony concerning his observation of defendant and the victim at the scene, defendant’s flight upon being questioned by the officer, the victim’s uncontradicted testimony that defendant took cash from him, and defendant’s possession of the victim’s check, demonstrates that there is no reasonable possibility that the improperly admitted evidence affected the verdict. State v. DiGuilio, 491 So.2d 1129 (Fla.1986). Accordingly, we affirm the judgment of convictions.
Affirmed.